NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3733-16T4


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

SEEMA DUBEY,

     Defendant-Appellant.
_____________________________

              Submitted August 7, 2018 - Decided August 10, 2018

              Before Judges Sabatino and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Indictment No.
              16-07-1214.

              Joel C. Seltzer, attorney for appellant.

              Andrew C. Carey, Middlesex County Prosecutor,
              attorney for respondent (Patrick F. Galdieri,
              II, Assistant Prosecutor, of counsel and on
              the brief).

PER CURIAM

        Defendant Seema Dubey appeals from a December 23, 2016 order

denying her motion to be admitted into the Pre-Trial Intervention

(PTI) program and a March 31, 2017 judgment of conviction for
obstructing administration of the law, N.J.S.A. 2C:29-1(a).            We

affirm.

     The facts relevant to the denial of defendant's motion for

admission to PTI are set forth in the ten-page written opinion of

Judge Colleen M. Flynn.         Having examined the facts related to

defendant's arrest and the charges filed, Judge Flynn reviewed the

prosecutor's    decision   to   reject   defendant's   application   for

admission to PTI.     Judge Flynn undertook a detailed analysis of

the factors governing defendant's entry into the PTI program in

accordance with N.J.S.A. 2C:43-12 and Rule 3:28, and determined

that the prosecutor's denial of defendant's admission to PTI was

not a patent or gross abuse of discretion.

     On appeal, defendant argues:

            THE PROSECUTOR'S DENIAL OF THE DEFENDANT INTO
            THE PTI PROGRAM CONSTITUTED A GROSS AND PATENT
            ABUSE OF DISCRETION LATER AFFIRMED BY THE
            TRIAL COURT WHERE DEFENDANT PRESENTED THE
            PERFECT CANDIDATE FOR ADMISSION.

     Our scope of review of a PTI rejection is "severely limited".

State v. Negran, 178 N.J. 73, 82 (2003). We afford great deference

to the prosecutor's decision.      State v. Wallace, 146 N.J. 576, 589

(1996).    A "[d]efendant generally has a heavy burden when seeking

to overcome a prosecutorial denial of his [or her] admission into

PTI."     State v. Watkins, 193 N.J. 507, 520 (2008).     The decision

whether to admit a defendant to a PTI program is "'primarily

                                    2                           A-3733-16T4
individualistic in nature' and a prosecutor must consider an

individual defendant's features that bear on his or her amenability

to rehabilitation."     State v. Nwobu, 139 N.J. 236, 255 (1995)

(quoting State v. Sutton, 80 N.J. 110, 119 (1979)).

       To overturn a prosecutor's rejection of PTI, a defendant must

"clearly and convincingly establish that the prosecutor's decision

constitutes a patent and gross abuse of discretion."                      State v.

Hoffman, 399 N.J. Super. 207, 213 (App. Div. 2008) (quoting State

v. Watkins, 390 N.J. Super. 302, 305 (App. Div. 2007), aff’d, 193
N.J. 507   (2008)).   An    abuse     of     prosecutorial     discretion       is

established when a defendant demonstrates "that a prosecutorial

veto (a) was not premised upon a consideration of all relevant

factors, (b) was based upon a consideration of irrelevant or

inappropriate    factors,    or   (c)       amounted   to   a   clear   error     in

judgment[.]"    State v. Roseman, 221 N.J. 611, 625 (2015) (quoting

State v. Bender, 80 N.J. 84, 93 (1979)).               "In order for such an

abuse of discretion to rise to the level of 'patent and gross,'

it must further be shown that the prosecutorial error complained

of will clearly subvert the goals underlying                    [PTI]."      Ibid.

(quoting Bender, 80 N.J. at 93).

       We affirm the denial of          defendant's entry into the PTI

program, and the resulting sentence imposed after defendant's

guilty plea, for the reasons set forth in Judge Flynn's well-

                                        3                                  A-3733-16T4
reasoned     written        PTI    decision,       the     sentencing      proceeding

transcript, and the judgment of conviction.                      We add only the

following comments.

       Due to significant concerns related to defendant's mental

health status, the judge found that the primary considerations for

PTI,     namely   "the       applicant's          amenability        to   correction,

responsiveness to rehabilitation and the nature of the offense,"

N.J.S.A. 2C:43-12(b)(1), were not met in this case.                       Defendant's

mental health issues did not start or end with the parking dispute

that led to her arrest. Defendant, who called the police to report

the dispute, was argumentative and abrasive in her discussions

with the responding officer.                Defendant told the officer "[g]o

fuck yourself you bastard, you                  [are] doing nothing for me."

Defendant was so agitated that she had to be pepper-sprayed by

backup officers prior to her arrest.                     Defendant continued her

aggressive and uncooperative attitude at the police station, and

was    transported     to    the    local       hospital   for   a    mental    health

evaluation.

       Defendant generated further concern related to her mental

health status during the PTI interview process conducted several

months after her arrest.             The probation officer, in a written

report     summarizing       the   PTI   interview,         noted     defendant     was

"extremely aggressive" and exhibited a rude and argumentative

                                            4                                  A-3733-16T4
demeanor.      Defendant also falsely accused the police officers of

inflicting physical injuries during her arrest and conspiring to

create a reason for her arrest.

      Defendant retained a psychologist, Dr. Robert Donohue, to

support defendant's admission into the PTI program.             Dr. Donohue

issued a two-page written report based on two meetings with

defendant.      In his report, the doctor explained defendant was

suffering from stress related to her search for employment and was

experiencing adverse effects from a medication prescribed for a

medical condition.        Dr. Donohue opined that defendant suffered a

panic attack preceding her arrest and that her conduct was not

related to aggression.

      However, Judge Flynn noted that Dr. Donohue's conclusions

were at odds with defendant's post-arrest behaviors and with

statements by defendant's husband that defendant becomes "very

angry very fast."     The judge further observed during oral argument

on the motion for admission into the PTI program that "[d]efendant

appeared to be talking to herself in a bizarre manner."

      Having    reviewed    the   record,   we   are   satisfied    that   the

prosecutor's rejection of defendant's PTI application was not a

patent or gross abuse of discretion.             The prosecutor considered

and   evaluated     the    statutory   factors,     including   a   reasoned

discussion of defendant's mental health issues and the fact that

                                       5                              A-3733-16T4
PTI is not appropriate to address defendant's mental health issues.

We discern no basis to disturb Judge Flynn's thorough decision

sustaining the prosecutor's rejection of defendant's admission

into the PTI program.

     Affirmed.




                                6                           A-3733-16T4